  8:20-cv-00224-RGK-PRSE Doc # 25 Filed: 02/08/21 Page 1 of 2 - Page ID # 71




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,                                               8:20CV224

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

MICHEAL MYERS, Director;
WEST, Captain; SULLIVAN, Lt.;
MOSS, Sgt.; GILLISPIE, Officer; and
PENAHERRARA, Officer;

                     Defendants.


       This matter is before the court on Plaintiff’s motion for an unspecified
extension of time to file an amended complaint. The court will give Plaintiff an
additional 30 days, until March 8, 2021, to file an amended complaint.

       Plaintiff also asks how to obtain a copy of “the original form [he] wrote the
1983 suit on.” To the extent this may be construed as a motion to obtain a free copy
of his original Complaint, the motion will be denied. The statutory right to proceed
in forma pauperis does not include the right to receive copies of documents without
payment. 28 U.S.C. § 1915; see also Haymes v. Smith, 73 F.R.D. 572, 574
(W.D.N.Y. 1976) (“The generally recognized rule is that a court may not authorize
the commitment of federal funds to underwrite the necessary expenditures of an
indigent civil litigant's action.”) (citing Tyler v. Lark, 472 F.2d 1077, 1078 (8th Cir.
1973)). If Plaintiff requires copies of court documents, he should contact the clerk’s
office to determine the proper method of requesting and paying for copies.

      IT IS THEFOREFORE ORDERED:

          1. Plaintiff’s motion for extension of time (Filing 24) is granted, as
             follows: Plaintiff shall have until March 8, 2021, to file an amended
             complaint in accordance with the court’s previous Memorandum and
             Order (Filing 23). Failure to file an amended complaint within the time
             specified by the court will result in the court dismissing this case
             without further notice to Plaintiff.
8:20-cv-00224-RGK-PRSE Doc # 25 Filed: 02/08/21 Page 2 of 2 - Page ID # 72




      2. Plaintiff’s motion for copies (Filing 24) is denied. The clerk's office is
         directed to provide Plaintiff a response as to the cost for a copy of the
         original Complaint.

      3. The clerk’s office is directed to set a pro se case management deadline
         in this case using the following text: March 8, 2021, amended complaint
         due.

   Dated this 8th day of February, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                      2
